Detailed Action
Claims 1-6, 12-17 and 23-26 are currently pending.  Claims 25 and 26 are new.  Claims 1, 2, 4, 12, 13, 15 and 23 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The §112 rejections are overcome.
New §112 rejections are entered.
The §102 rejections are updated.

Examiner Notes
(1) A copy of a Swedish master’s thesis is attached to this action.  As Applicant considers amending the claims to overcome Wurm, it is highly recommended that this thesis also be considered.  The examiner will grant an interview to discuss this reference.
(2) Without consulting Fig. 4, the present claim amendments are too difficult to interpret to apply prior art.  MPEP 2173.06.(II).  However, given the overlap in terminology between these claims and Fig. 4, the examiner is interpreting the claim amendments to resemble Fig. 4 in the interest of applying art.
(3) While not rising to the level of an objection, the examiner recommends a comma before the “wherein” clause added by amendment in claims 1, 12 and 23.

Applicant argues (summarized):
§102 (independent claims): Wurm II does not disclose or suggest updating the occupancy map based on the position of the super ray, and without performing updating based on any of the other rays, as recited in the amended independent claims.

Examiner responds:
As detailed in the 112(b) rejection below, the previous mapping showed support for “updating the occupancy map based on the position of the super ray.”  As to “without performing,” this is broad enough to include Wurm’s discussion of “coarser resolutions,” cited below.  

Applicant argues (summarized):
§102 (independent claims): Wurm … does not provide these benefits.

Examiner responds:
A more detailed analysis may be more helpful for the examiner to understand Applicant’s position.  As it stands, Wurm does state that certain techniques are more efficient.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 12-17 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Dependents of these claims are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12-17 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 23 recite “generating a mapping line based on point clouds.”  It is unclear how to determine whether the generation is “based on” point clouds or not.  Does the mapping line need to touch one of the points in the cloud, does it need to intersect a point cloud, does it simply need to be near a point cloud?
Claims 1, 12 and 23 recite “lies in proximity,” but this is a relative term.  MPEP 2173.05(b).  As above, this is new matter, and as a result, the specification fails to provide sufficient guidance to render this term definite.
Claims 1, 12 and 23 recite “divided into a plurality of segment sections.”  First, it is unclear whether it is the mapping line or the second cell that is divided into a plurality of segment sections.  Where grammar suggests that the second cell is divided, geometry suggests that it is the line that is 
Similarly, claims 1, 12 and 23 recite “intersecting at least one of the segment sections,” but it is unclear what is performing this intersection.  Specifically, it is unclear whether the point cloud or the super ray performs the claimed intersecting.  It is also unclear why some of the verbs end with an ‘s’ and others end with an ‘ing’ (grammatically, the gerunds are active verbs, and the other terms are properties, but the reason for the distinction is unclear).
Claims 1, 12 and 23 recite “updating the occupancy map based on the position of the super ray by updating a cell through which the super ray passes.”  The newly added words (underlined) appear to be a superset of the requirement of updating a cell through which the super ray passes, because where the super ray passes is a function of the position of the super ray.  Because the underlined language is broader than “a cell through which the super ray passes,” this results in a narrow and broader range in the same claim and is thus indefinite.  MPEP 2173.05(c)(I).
Further, it is unclear how to determine whether an updating of an occupancy map is based on the position of a super ray or not.
Dependents of these claims are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 12-17 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurm, Kai M., et al. "OctoMap: A probabilistic, flexible, and compact 3D map representation for robotic systems." Proc. of the ICRA 2010 workshop on best practice in 3D perception and modeling for mobile manipulation. Vol. 2. 2010, available at http://ais.informatik.uni-freiburg.de/publications/papers/wurm10octomap.pdf. (hereinafter “Wurm”).

With respect to claim 1, Wurm discloses a method of updating an occupancy map with occupancy map representations for a robotic system, comprising steps of: (Wurm, title, “OctoMap: A Probabilistic, Flexible, and Compact 3D Map Representation for Robotic Systems”)
generating a mapping line based on point clouds representing objects around the robotic system, (Wurm, Fig. 2.  Storing free and occupied cells discloses the claimed point clouds representing objects.  The vertices of 2(a) disclose the claimed mapping line.)
wherein the point clouds are obtained from a sensor within the robotic system and wherein each point cloud comprises a plurality of points; (Wurm, (IV)(A), “A. Sensor Model for Laser Range Data.”  See also (IV)(B), “The robot traversed the corridor three times and the resulting dataset consists of 66 scans.”  Fig. 9.  Fig. 9 shows a point cloud, note the reference to a resolution (of the points).)
determining a first ray, to be a super ray, from a plurality of rays by identifying a first cell belonging to a plurality of cells forming the occupancy map traversed by the plurality of rays as well as a second cell based on the generated mapping line, (Wurm, Fig. 5 and (IV)(A), “During a sensor sweep over flat surfaces at a shallow angle, volumes measured occupied in one 2D scan may be marked as traversed volumes in the ray-casting of following scans. This effect usually creates holes, e.g., in the floor and is illustrated using a simulated, noise-free 3D scan in Fig. 5. To overcome this problem, we treat a complete 3D scan as one measurement and update each map volume at most once.”  Fig. 2 shows the claimed cell belonging to a plurality of cells forming the occupancy map)
wherein the plurality of rays also traverse the second cell (Wurm, Fig. 5)
(Wurm, Fig. 2(a).  The vertices of the subdivided cubes disclose the claimed segment sections.)
the super ray extends from an origin point to a point cloud lying within the second cell and intersecting at least one of the segment sections (Wurm, Figs. 2(a) and 5,  The emission of the sensor (laser) discloses the claimed origin point, Fig. 5 shows that the point cloud is in the 3D map structure (i.e., Fig. 2(a)), disclosing the claimed intersection.)
storing a point cloud of the point clouds corresponding to the super ray at a storage unit within the robotic system (Wurm, (I), “Compact. The map should be stored efficiently, both in memory and on disk. It should be possible to generate compressed files for later usage or convenient exchange between robots even under bandwidth constraints.”)
updating the occupancy map based on the position of the super ray by updating a cell through which the super ray passes, (Wurm, (IV)(A), “To efficiently determine the cells which need to be updated, a ray-casting operation is performed using a 3D variant of the Bresenham algorithm [1].”)
without performing updating based on any of the other rays in the plurality of rays to which the super ray corresponds. (Wurm, (III)(B), “By assuming a volume to be occupied if parts of it have been measured occupied, collision-free paths can be planned at coarser resolutions and
thus computationally efficient.”  Assuming the volume to be occupied (as opposed to scanning it) discloses the claimed without performing updating.  Here, the rays that form the plurality could be chosen such that they are the ones that are dropped as the process becomes coarser.)

With respect to claim 2, Wurm further discloses the method of claim 1, wherein the step of generating the mapping line comprises steps of: 
converting a sensor coordinate system of the point clouds into a coordinate system corresponding to the occupancy map; (Wurm, (III)(B), “Sensor readings are integrated using occupancy grid mapping as introduced by Moravec and Elfes [11].”)
(Wurm, Fig. 2.  Fig. 2(a) shows boxes around cells.)
generating at least one line segment overlapping the virtual cell box and a slice of cells to the virtual cell box as the mapping line from a sensor origin in the occupancy map. (Wurm, Fig. 2.  Fig. 2 shows line segments in addition to the claimed segment.)

With respect to claim 3, Wurm further discloses the method of claim 2, wherein the step of generating the overlapped line segment as the mapping line comprises steps of: 
determining a plurality of intersection points of two line segments of the at least one line segment connecting two end points of the virtual cell box from the sensor origin with a first slice of cells comprising the sensor origin; (Wurm, Fig. 2)
determining a grid point located between the determined intersection points; and (Wurm, Fig. 2)
dividing a frustum into a plurality of sub-frustums based on a location of the grid point. (Wurm, Fig. 2.  The smaller cubes disclose the claimed sub-frustums)

With respect to claim 4, Wurm further discloses the method of claim 1, wherein the mapping line is divided into the plurality of segment sections based on a location of a point of the mapping line which connects the mapping line through a grid point on a slice of cells in the occupancy map. (Wurm, Fig. 6.  One segment section is from the sensor to the occupied point, the other segment is from the occupied point and away.)

With respect to claim 5, Wurm further discloses the method claim 1, wherein the step of generating the super ray comprises: 
determining the first ray from the plurality of rays projected from a sensor origin to the point cloud to be the super ray. (Wurm, Fig. 5 and (IV)(A), “During a sensor sweep over flat surfaces at a shallow angle, volumes measured occupied in one 2D scan may be marked as traversed volumes in the ray-casting of following scans. This effect usually creates holes, e.g., in the floor and is illustrated using a simulated, noise-free 3D scan in Fig. 5. To overcome this problem, we treat a complete 3D scan as one measurement and update each map volume at most once.”)

With respect to claim 6, Wurm further discloses the method of claim 5, wherein the step of generating the super ray comprises steps of: 
calculating a number of point clouds located in each of the plurality of segment sections for each segment section; and (Wurm, Fig. 1)
setting the number of calculated point clouds as a weight number for the determined super ray. (Wurm, Fig. 1 (bottom right).  Using a single point cloud discloses a weight of 1x.)
	
Claims 12-22 are rejected for the same reasons as claims 1-11.  See also Wurm, (I), “As a major contribution, our implementation in form of a self-contained C++ library is freely available at http://octomap.sf.net/ as open source with the aim of facilitating future development of systems operating in three dimensional environments.”

Claim 23 is rejected for the same reasons as claim 1.  See also Wurm, (I), “As a major contribution, our implementation in form of a self-contained C++ library is freely available at http://octomap.sf.net/ as open source with the aim of facilitating future development of systems operating in three dimensional environments.”

With respect to claim 24, Wurm discloses the method of claim 1, wherein the plurality of points for each point cloud represents sensor data captured by the sensor within the robotic system of an object around the robotic system.  (Wurm, Fig. 9)

With respect to claim 25, Wurm discloses the method of claim 24, wherein the sensor is a laser range finder.  (Wurm, (IV)(A), “A. Sensor Model for Laser Range Data.”)

Claim 26 is rejected for the same reasons as claim 25.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ORANGE whose telephone number is (571)270-1799.  The examiner can normally be reached on Mon-Fri, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on 571-272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.